Citation Nr: 1705252	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  13-33 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Marine Corps from July 2001 to April 2002.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the Veteran's three service connection claims.

The Board notes that while the Veteran was previously represented by a private attorney, the attorney withdrew representation in a letter dated in August 2015.  The attorney provided notice to the Veteran of the withdrawal of representation, and the Veteran has not objected to the attorney's withdrawal of representation.  Since the private attorney withdrew in August 2015, the Veteran has not appointed a new attorney, agent, or representative, and he is thus unrepresented. 

The Board also notes that, in the Va Form 9 submitted in December 2013, the appellant indicated that he wanted to provide testimony at a Board videoconference hearing.  However, in a written statement received in April 2014, the Veteran withdrew from appeal his claims for service connection.  Accordingly, the Board hearing request is deemed withdrawn (see 38 C.F.R. § 20.704(e)) and the claims on appeal are being formally dismissed, below.

The Board further notes that the Veteran submitted a claim for a total rating based on individual unemployability due to service-connected disability (TDIU) in November 2011.  However, as the RO has not issued any rating decision on that matter and, as the Veteran has withdrawn all claims of entitlement to service connection, and, as the Veteran is not service-connected for any disability, the Board does not have jurisdiction of the TDIU claim.  Therefore, the issues on appeal are as listed on the title page.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record. 


FINDING OF FACT

In April 2014, the Veteran withdrew his appeals as to the issues of entitlement to service connection for a right knee disorder, service connection for a left knee disorder and service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of his Substantive Appeal on the issues of entitlement to service connection for a right knee disorder, service connection for a left knee disorder and service connection for a psychiatric disorder, including PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

In a letter received by VA in April 2014, the Veteran wrote that that he did not wish to pursue his claims for a psychiatric disorder or a knee disorder.  Therefore, the Veteran's appeals for the issues of entitlement to service connection for a right knee disorder, a left knee disorder and a psychiatric disorder, including PTSD, were all withdrawn.  See 38 C.F.R. § 20.204.

As the Veteran has withdrawn his appeals as to the three issues of entitlement to service connection (right knee disorder, left knee disorder and psychiatric disorder), there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal as to any one of those three claims.  Therefore, the issues of entitlement to service connection for a right knee disorder, a left knee disorder and a psychiatric disorder, including PTSD, are all dismissed, without prejudice.


ORDER


The Veteran's appeals as to the issues of entitlement to service connection for a right knee disorder, service connection for a left knee disorder and service connection for a psychiatric disorder, including PTSD, are all dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


